DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 03/31/2020.
B.	Claims 1-20 remains pending.


Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Keeler, James D et al. (US Pub. 2019/0066198 A1), herein referred to as “Keeler”.
 

As for claims 1 and 11, Keeler teaches. A method and corresponding system of 11 of purchasing one or more goods from a physical store through a virtual environment, the method comprising (par. 34 methods and/or systems described herein can be utilized to create and/or implement a virtual or augmented reality environment for a three-dimensional store):

obtaining, by a computing system, one or more physical store details and one or more user details from a user device for authenticating a physical user (par. 60 authentication information per customer/user of the system);

upon successful authentication of the physical user, generating, by the computing system, a unique avatar indicative of a virtual user corresponding to the physical user based on the one or more user details (par. 60-61 successful authentication allows access to the system for a user to purchase tangible goods through virtual environment);

generating, by the computing system, the virtual environment comprising one or more virtual stores from a real-time video corresponding to one or more physical stores based on the one or more physical store details, wherein the virtual environment is provided to the user device (par.36 a simulated environment can utilize a media player to play media such as videos and three-dimensional models of one or more items in a store to create an interactive virtual environment. In one or more embodiments, a player can be configured to deliver event information so that customer activity can be tracked and/or recorded via a storage system and/or device. In one or more embodiments, a system can be configured with an optimizer to modify a layout of a store and placement of one or more devices within the layout of the store to maximize profit based on one or more of previous history of customer events and personalized information (e.g., profile information), among others. For example, placement of one or more items within the layout of the store can be based on customer activity that was previously tracked and/or recorded via a storage system and/or device);

determining, by the computing system in real-time, an optimal path for traversing the virtual user in the virtual environment based on one or more shopping details and a time period associated with the one or more shopping details, received from the physical user (par. 64 real-time interaction with the system the user can received dynamic pathing instructions to navigate to an event within the store represented within the virtual environment); and

navigating, by the computing system , the virtual user in at least one of the one or more virtual stores in the virtual environment through the optimal path for purchasing the one or more goods from the one or more physical stores corresponding to the at least one of the one or more virtual stores (par. 64 user is navigated by the system by dynamic determination of path to lead user to checkout of the store represented by virtual environment).


As for claims 2 and 12, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein obtaining the one or more physical store details comprises: receiving from the physical user via the user device at least one of a name, a location, and a type of the one or more physical store (par. 125 attribute information such as location with related contextual information).


As for claims 3 and 13, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein obtaining the one or more user details comprises: receiving from the physical user via the user device, at least one of user credentials, a user age, a user gender, a user preferences, a biometric data, a one-time password and a payment information (par. 58 example of personal information about the user).

As for claims 4 and 14, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein authenticating the physical user comprises: receiving from the physical user at least one of a biometric data, and a one-time password; providing to a store coordinator for verifying the at least one of the biometric data, and the one-time password; and receiving from the store coordinator a result of the verification indicative of one of the successful authentication or an unsuccessful authentication (par. 61 password and biometric security means as known in the art are applied to secure, verify, identify, conform and authenticate user interaction within the virtual environment).

As for claims 5 and 15, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein generating the unique avatar comprises: generating the virtual user with a unique identification value using a convolution neural network (CNN) based Artificial Intelligence (AI) technique based on the one or more user details received from the physical user (par. 103 utilization of common artificial intelligence (AI) systems can be implemented into the system to perform common tasks associated with the virtual environment related to the user; par. 104-105 among others the go on to describe in detail the implementation of an AI system).

As for claims 6 and 16, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein generating the virtual environment comprises: receiving the real-time video of the one or more physical stores from a first server; and processing the real-time video based on one or more virtual reality techniques and one or more augmented reality techniques to generate the virtual environment (par. 134 the system can input real-time video for interaction with the Augment Reality (AR) experience of the system to present to the user an in-rich experience, note supplemental par. 158).

As for claims 7 and 17, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein the one or more shopping details comprises the one or more goods to be purchased from at least one of the one or more virtual stores within the time period (par. 146 utilization of a timer unit to measure time that a user interacts with virtual environment areas and virtual objects among other activities).


As for claims 8 and 18, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein determining the optimal path in real-time comprises: initializing a current state vector based on the one or more shopping details, wherein the current state vector is indicative of the one or more goods to be purchased from one or more racks in the at least one of the one or more virtual stores (par. 103 implementation of a earning vector quantization process to aid in computation mentioned in paragraphs proceeding);

identifying a restriction vector and an exception vector based on the one or more user details and the one or more goods in the physical store , wherein the restriction vector is indicative of the one or more racks with restricted access to the virtual user and the exception vector is indicative of obstacles near the one or more racks (par. 137-138 pathing to rack within store utilization of AI as noted in par. 103 to aid in this accomplishment) ; and

generating the optimal path using a graph neural network based on the current state vector, the restriction vector, and the exception vector (par.66-67 generation of pathing utilizing database of stored variables used by the system which is later described to use an AI learning model to handle that various data to conclude appropriate actions to groups of collected data).

As for claims 9 and 19, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, wherein navigating the virtual user comprises: traversing the virtual user along one or more racks in the at least one of the one or more virtual stores based on the optimal path, wherein the virtual user purchases the one or more goods in the one or more racks (par. 66 pathing through store to different racks/shelves with products the user wishes to view/purchase); and

updating the optimal path after at least one of a predefined time interval and a completion of purchasing the one or more goods in a first rack from the one or more racks (par. 67 updating pathing based upon behavior analysis of the data collected through multiple user interaction within the system with the aid of an AI system as later described in par. 103).

As for claims 10 and 20, Keeler teaches. The method as claimed in claim 1 and corresponding system of 11, further comprises: initiating a payment transaction after purchasing the one or more goods based on a user credentials (par. 85 payment processing).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        June 10, 2020